DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims (1, 3-11, 13-17) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Sun does not disclose at least the “dimension reducing processing” and the “average pooling” recited in the amended claim 1.  Regarding previous claim 2, the Office Action stated at page 3 that paragraphs [0042]- [0047] of Sun disclose “determining an intermediate feature map of the features map based on the image tag classification model; and determining a feature vector of the intermediate feature map based on the image tag classification model.”  However, Sun at most discloses that the Deep CNN can process the input image through multiple convolutional layers, maximum pooling layers, region of interest pooling layers, and/or fully-connected layers...... output as a convolutional feature map......the RPN can process the convolutional feature map and hypothesize candidate objects and corresponding locations thereof...the object classifier can evaluate the object and determine that the object is one of the twenty (20) pre-determined object classes...... the object classifier module may include a region based convolutional neural network (R-CNN). (See paragraphs [0043]-[0048] of Sun.)  It can be seen from the above disclosure that, in Sun, all of the processing methods involved are different from the “dimension reducing processing” and the “average pooling” recited in amended claim 1. In fact, Sun does not involve the “dimension reducing processing” at all. In addition, neither the “maximum pooling layers” nor the “region of interest pooling layers” disclosed in Sun discloses the “average pooling” recited in amended claim 1.  Furthermore, Applicant respectfully submits that Sun fails to disclose “determining a feature vector of the intermediate feature map under each of the classification tasks by performing an average pooling on the intermediate feature map through the image tag classification model, wherein each feature vector comprises a plurality of elements, and each of the elements comprises a probability value that a tag of the feature map 1s a tag of a corresponding classification task,” as recited in amended claim 1 (emphasis added).  In non-limiting embodiments disclosed in the present application, the “feature vector” is used to indicate the classification result of an image under each of the classification tasks. For example, paragraph [0050] of the present application discloses that “the classification result is in the form of a feature vector.” Therefore, the limitations “each feature vector comprises a plurality of elements, and each of the elements comprises a probability value that a tag of the feature map is a tag of a corresponding classification task” can be related to the fact that among the plurality of classification tasks included in the image tag classification model, there is at least one classification task under which a plurality of tags can be assigned to an image. Further, paragraph [0043] of the present application discloses that “the classifier includes a game classification task, a real scene classification task and an object classification task......If a teddy image is input into the classifier......probability values of three tags of “animal,” “dog” and “teddy” are not 0, probability values of other tags under the object classification object are 0, and tags output by the classification task are “animal”, “dog” and “teddy” (emphasis added). Teddy image is assigned three tags under the object classification task.  In contrast, it can be seen from FIG. 3 (partially reproduced below), Sun assigns only one tag to each of the images (for example, the image of “DOG”), and determines a confidence score of this tag. Accordingly, Sun does not disclose a plurality of elements in which each of the elements comprises a probability value that a tag of the feature map is a tag of a corresponding classification task. Actually, Sun does not even involve acquiring the “feature vector” at all.”  (See applicant’s remarks dated 4/26/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 5, 2022